IIowell, J.
.This is an action against the representative of the succession of plaintiff’s mother, upon an account running from the first of September, 1856, to the twenty-second of June, 1867, for the support of the mother, at a fix til price per month ; for the amount of a judgment paid by him, in favor of A. Voorhies, for materials, labor and carpenter’s work done and furnished in repairs and improvements on the premises of the deceased, in the years 1858, 1859, 1861, 1862, 1865 and 1866 ; for taxes on her property from 1856 to 1867 paid by him on her account, and for funeral expenses. -
The defense in the lower Court was the prescription of three years, which was sustained, and the plaintiff has appealed. In this Court the defendant has filed the prescription of one year also. Citation, in the Court below, was served on thirty-first day of May, 1869.
In the particular manner in which plaintiff has set out his demand, we must consider it based on an “open account” and subject to the prescriptions pleaded, except the item for funeral expenses ($25), which were necessarily incurred and paid alter the twenty-second of June, 1867, and which being proven by the evidence admitted in the Court below, must !>•> allowed. The other items of the account, within the three years, being for the hoard, lodging and support of'plaintiff’s mother, are prescribed by one year.
It is therefore ordered that the judgment appealed from he reversed: and proceeding to render such judgment as should have been given by the Court a, qua: It is ordered that plaintiff recover of William A. Riggs, administrator of the succession ox Mary Stine, deceased, the sum of twenty-five dollars, with legal interest from judicial demand, to be paid in due course of administration; and it is further ordered, that there ho judgment in favor of the defendant on all the balance of plaintiff’s account sued on in this action.'. Costs in both Courts to be paid by defendant, the administrator.